DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10,12-21, and 24-28 are allowed.
Closest prior art Fritz teaches large grains but only teaches the grains the size of the junction and does not teach and or suggest an upper superconducting material layer formed over the barrier layer, wherein at least the lower superconducting material layer comprises grains having a respective sizes that is are larger than a size of a Josephson junction defined by a contact area  where the lower superconducting material layer 
As to claims 8 and 19, Prior art fails to teach and or suggest wherein the superconducting alloy layer has comprises grains with an average grain size smaller than a width and a length of a size of a Josephson junction of the Josephson junction device and less than approximately 20 nm, and the size of the Josephson junction is defined by a contact area where the superconducting alloy layer and overlaps with the upper superconducting material layer and the barrier layer.
As to claim 14 prior art fails to teach and or suggest annealing the lower superconducting material layer at a temperature greater than about 200 °C to form grains of the lower superconducting material layer, wherein [[has]] a single grain of the grains overlaps with an entirety of a width and a length of a Josephson junction of the Josephson junction device, the Josephson junction defined by a contact area  where the lower superconducting material layer overlaps with an upper superconducting material layer and a barrier layer provided between the lower superconducting material layer and the upper superconducting material layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896